[exhibit102001.jpg] [exhibit102001.jpg]

Exhibit 10.2







PERSONAL AND CONFIDENTIAL




August 29, 2017


Randall Scott




RE:

Extension of salary status - Randall J. Scott    




Randy,




This letter agreement confirms the discussion and agreement between you and Rare
Element Resources, Inc. (the “Company”) regarding the continuation of the
adjusted salary and term as set forth in the letter agreement dated June 7,
2017.  As we agreed, your salary will continue to be $14,000 per month as of
September 1, 2017 for a period of two months while you focus your efforts on
completing the pending investor agreement and overseeing the administration of
the Company.  You will continue as the Company’s President and Chief Executive
Officer working from your home office, devoting as much time as necessary to
achieve the key objectives of the Company.  




It is currently expected your ongoing employment and your salary would be
evaluated further by the end of October 2017, and if the pending investment
agreement has not been successfully closed within that time period, it is
expected that the Board of Director’s will implement further cost cutting
measures.  




Your Severance Compensation Agreement dated April 23, 2013, as amended, remains
unchanged by this letter agreement with the exception of the base salary
adjustment. We look forward to working with you to achieve the Company’s key
objectives in this time period.  




Please sign below your acceptance of this amendment.  







Kind Regards,




/s/ Gerald Grandey

Gerald Grandey

Chairman of the Board




Accepted and Agreed on this 29th day of August, 2017.







/s/ Randall J. Scott_

Randall J. Scott





PO Box 271049
                                                                         Page 1
                                                                         P:
 720-278-2460

Littleton, CO  80127
                                                                                                                          www.rareelementresources.com